



Exhibit 10.2


Kaiser Aluminum Corporation
2016 Equity and Incentive Compensation Plan
Restricted Stock Unit Award Agreement
You have been selected to receive a grant of Restricted Stock Units pursuant to
the Kaiser Aluminum Corporation 2016 Equity and Incentive Compensation Plan (the
“Plan”), as specified below:
Participant: [___________________________]
Date of Grant: [_________________________]
Number of Restricted Stock Units Granted: [______________________]
Vesting Schedule: The Restricted Stock Units granted shall vest as follows:
Date(s) on Which Restricted Stock Units Granted Vest
Number of Restricted Stock Units Which Vest Thereon
 
 



THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), effective as of
the Date of Grant, evidences the grant of Restricted Stock Units (“RSUs”) by
Kaiser Aluminum Corporation, a Delaware corporation (the “Company”), to the
Participant named above (the “Participant”) pursuant to the provisions of the
Plan.
This Agreement and the Plan collectively provide a complete description of the
terms and conditions governing the RSUs granted hereunder. If there is any
inconsistency between the terms of this Agreement, on the one hand, and the
terms of the Plan, on the other hand, the Plan’s terms shall control. All
capitalized terms shall have the meanings ascribed to them in the Plan unless
specifically set forth otherwise herein.
1.    Employment with the Company. Except as may otherwise be provided in
Sections 5 or 6 of this Agreement, RSUs granted hereunder are granted on the
condition that the Participant remains an Employee of the Company (as defined in
Section 12 of this Agreement) from the Date of Grant through (and including) the
date(s) on which the RSUs vest set forth under “Vesting Schedule” above (such
applicable periods each being referred to herein as a “Restriction Period”).


This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted RSUs or other awards in the future under the Plan.
2.    Account for RSUs. The RSUs covered by this Agreement are granted to the
Participant effective on the Date of Grant and are subject to, and granted upon,
the terms, conditions and restrictions set forth in this Agreement and the Plan.
The RSUs granted hereunder shall vest on the date(s) and in the number(s) set
forth under “Vesting Schedule” above, subject to the terms and conditions of
this Agreement. The RSUs granted hereunder shall be credited to a bookkeeping
entry in the Participant’s name established and maintained by the Company until
payment or forfeiture of such RSUs in accordance with this Agreement.
3.    Issuance of the Common Shares.
(a)
Each RSU granted hereunder that vests shall entitle the Participant to receive
one (1) Common Share, subject to adjustment in accordance with Section 11 of the
Plan.

(b)
The Company shall issue or deliver Common Shares to the Participant (or, in the
event the issuance or delivery of Common Shares occurs after the Participant’s
death, to the person or persons that have been named as the Participant’s
beneficiary as contemplated by Section 9 of this Agreement or to the person or
persons that have acquired rights to such RSUs by will or the laws of descent
and distribution) to settle vested RSUs granted hereunder: (i) except with
respect to Sections 5 and 6 of






--------------------------------------------------------------------------------





this Agreement, on or as promptly as practicable following the applicable date
set forth under “Vesting Schedule” above; (ii) in the event of the Participant’s
death (which event is contemplated by Section 5(a) of this Agreement) or the
Participant’s Disability (as defined in, and which event is contemplated by,
Section 5(b) of this Agreement), on or as promptly as practicable following the
date of such event; (iii) in the event of the Participant’s “separation from
service” from the Company within the meaning of Section 409A of the Code and
Section 1.409A-1(h) of the Treasury Regulations (which is an event contemplated
by either of Section 5(c) or 5(d) of this Agreement), on or as promptly as
practicable following the applicable date set forth under “Vesting Schedule”
above (provided, however, that, in the event of the Participant’s death or
Disability or a Change in Control following such “separation from service,” the
Common Shares shall be issued or delivered on or as promptly as practicable
following the date of such death, Disability or Change in Control as provided
under clause (ii) or (iv) of this Section 3(b)); or (iv) in the event of a
Change in Control (which event is contemplated by Section 6 of this Agreement),
on or as promptly as practicable following the date of the Change in Control
(provided that, if the Change in Control does not constitute a “change of
control event” (as described in Treasury Regulation Section 1.409A-3(i)(5)(i))
with respect to the Company, the Common Shares shall not be issued or delivered
as a result of such event and shall instead be issued or delivered in accordance
with this Section 3(b) of this Agreement upon the next event contemplated
hereby).
(c)
Except to the extent determined by the Committee and permitted by the Plan and
applicable law, the Company may not issue or deliver Common Shares to the
Participant in respect of the RSUs granted hereunder at a time earlier than
otherwise expressly provided in this Agreement.

(d)
The Company’s obligations to the Participant with respect to this Agreement and
the RSUs granted and vested hereunder shall be satisfied in full upon the
issuance or delivery of Common Shares in respect of such RSUs.

4.    No Rights as Stockholder; Dividend Equivalents.
(a)
The Participant shall have no rights of ownership in the RSUs granted hereunder
and shall have no voting or other ownership rights in respect of the Common
Shares underlying the RSUs granted hereunder until the date on which such Common
Shares underlying the RSUs, if any, are issued or delivered to the Participant
pursuant to Section 3 of this Agreement.

(b)
If the Company declares a dividend or distribution on the Common Shares payable
other than in shares of the Company’s capital stock and the record date for such
dividend or distribution occurs before the date on which the Common Shares are
issued or delivered in accordance with Section 3(b), the Participant shall be
paid, on or as promptly as practicable after the payment date for such dividend
or distribution (and, in any event, within the same calendar quarter in which
such dividend or distribution is paid), the amount and type of dividend or
distribution that the Participant would have received if the RSUs to which such
Common Shares relate had vested and the number of Common Shares underlying such
RSUs had been issued and outstanding and held of record by the Participant on
such record date. If the Company declares a dividend or distribution on the
Common Shares payable other than in shares of the Company’s capital stock and
the record date for such dividend or distribution occurs after a vesting date or
event but before Common Shares are issued or delivered to the Participant in
settlement of any RSUs that vested on such vesting date or event, the
Participant shall be paid, on or as promptly as practicable after the payment
date for such dividend or distribution (and, in any event, within the same
calendar year in which such dividend or distribution is paid), the amount and
type of dividend or distribution that the Participant would have received if
such Common Shares had been issued and outstanding and held of record by the
Participant on such record date. For purposes of the time and form of payment
requirements of Section 409A of the Code, such dividend and distribution
equivalents shall be treated separately from the right to receive the RSUs.

(c)
The obligations of the Company under this Agreement are unfunded and unsecured,
and the rights of the Participant hereunder will be no greater than those of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.






--------------------------------------------------------------------------------





(d)
In the event that (i) the Participant ceases to be an Employee of the Company
during a Restriction Period and forfeits RSUs pursuant to Section 5 of this
Agreement or (ii) the Participant forfeits RSUs pursuant to Section 7 or 8 of
this Agreement, the Company shall have the right to demand that all or any
portion of dividend or distribution equivalents theretofore received by the
Participant in respect of such forfeited RSUs be repaid to the Company.
Furthermore, the Company may, to the extent permitted by law, set off the
amounts payable to it as a result of any such demand against any amounts that
may be owing from time to time by the Company or any Subsidiary to the
Participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of Section
409A of the Code.

5.    Cessation of Employment.
(a)
By Death. In the event the Participant ceases to be an Employee of the Company
by reason of death during a Restriction Period, all RSUs granted hereunder and
held by the Participant at the time of death shall no longer be subject to the
Restriction Period and shall become 100% vested, and the Company shall issue or
deliver the Common Shares underlying such RSUs in accordance with Section 3(b)
of this Agreement.

(b)
By Disability. In the event the Participant becomes Disabled (as defined in this
Section 5(b)) during a Restriction Period, all RSUs granted hereunder and held
by the Participant at the time of the Participant’s Disability shall no longer
be subject to the Restriction Period and shall become 100% vested, and the
Company shall issue or deliver the Common Shares underlying such RSUs in
accordance with Section 3(b) of this Agreement.

“Disabled” or “Disability” shall be defined as unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(c)
Involuntary Termination Other Than For Cause or Detrimental Activity;
Termination For Good Reason. In the event the Participant ceases to be an
Employee of the Company during a Restriction Period because either (i) the
Company or any of its Subsidiaries terminates such employment for any reason
other than for Cause (as defined in Section 12 of this Agreement) or other
Detrimental Activity (as defined in Section 12 of this Agreement) or (ii) the
Participant terminates his or her employment for Good Reason (as defined in
Section 12 of this Agreement), all RSUs granted hereunder and held by the
Participant at the time of such employment termination shall, subject to the
forfeiture provisions contained in Section 7 and 8 of this Agreement, remain
outstanding and vest on the date(s) set forth under “Vesting Schedule” above
(provided, however, that, in the event of the Participant’s death or Disability
or a Change in Control following such employment termination, all RSUs granted
hereunder and held by the Participant at the time of such death, Disability or
Change in Control shall no longer be subject to the Restriction Period and shall
become 100% vested) and the Company shall issue or deliver the Common Shares
underlying such RSUs in accordance with Section 3(b) of this Agreement.

(d)
Retirement. In the event the Participant ceases to be an Employee of the Company
as a result of retirement at or after age 65 (“Retirement”) during a Restriction
Period, a pro rata portion, determined in accordance with the next following
sentence, of all RSUs granted hereunder and held by the Participant at the time
of such Retirement shall, subject to the forfeiture provisions contained in
Sections 7 and 8 of this Agreement, remain outstanding and vest on the date(s)
set forth under “Vesting Schedule” above (provided, however, that, in the event
of the Participant’s death or Disability or a Change in Control following the
Participant’s Retirement, such pro rata portion of RSUs granted hereunder and
held by the Participant at the time of such death, Disability of Change in
Control shall no longer be subject to the Restriction Period and shall become
vested) and the Company shall issue or deliver the Common Shares underlying such
RSUs in accordance with Section 3(b) of this Agreement. Such pro rata portion
shall be determined based on a fraction, the numerator of which shall be the
number of days the Participant was employed during a Restriction Period and the
denominator of which shall be the total number of days in such Restriction
Period. RSUs granted hereunder and held by the Participant at the time of a
Retirement contemplated by this






--------------------------------------------------------------------------------





Section 5(d) that do not remain outstanding and vest as provided above shall be
forfeited by the Participant upon such Retirement.
(e)
For Other Reasons. In the event the Participant ceases to be an Employee of the
Company for any reason other than a reason set forth in Section 5(a), 5(b), 5(c)
or 5(d) of this Agreement during a Restriction Period, all unvested RSUs granted
hereunder and held by the Participant at the time of employment cessation shall
be forfeited by the Participant. The Company shall have the right, at the sole
discretion of the Committee, to vest all or any portion of the RSUs held by the
Participant that would otherwise be forfeited.

6.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control during a Restriction Period and
while the Participant continues to be an Employee of the Company (unless the
Participant has ceased to be an Employee of the Company as a result of
employment termination as contemplated by Section 5(c) of this Agreement or as a
result of Retirement as contemplated by Section 5(d) of this Agreement), the
Restriction Period shall immediately lapse, with all RSUs granted hereunder and
held by the Participant at the time of such Change in Control no longer being
subject to any Restriction Period and becoming 100% vested, and the Company
shall issue and deliver the Common Shares underlying such RSUs to the
Participant in accordance with Section 3(b) of this Agreement.


7.    Restrictions on Transfer. Except as may otherwise be provided herein or in
the Plan, neither the RSUs granted hereunder nor any right or interest under
this Agreement (including, without limitation, any interest in the Common Shares
underlying such RSUs) shall be transferable prior to payment in accordance with
Section 3 of this Agreement other than as contemplated by Section 9 of this
Agreement or by will or the laws of descent and distribution. If, during a
Restriction Period, RSUs granted hereunder or any right or interest under this
Agreement (including, without limitation, any interest in the Common Shares
underlying RSUs) are sold, transferred, pledged, assigned or otherwise alienated
or hypothecated, whether voluntarily or involuntarily, other than in accordance
with this Agreement or the Plan, or if any attachment, execution, garnishment or
lien shall be issued against or placed upon RSUs granted hereunder or any right
or interest under this Agreement (including, without limitation, any interest in
the Common Shares underlying RSUs), all RSUs shall be immediately forfeited by
the Participant and all obligations of the Company under this Agreement shall
terminate.


8.    Detrimental Activity. If the Participant, either during employment by the
Company or any Subsidiary or within one (1) year after termination or cessation
of such employment (or, if cessation of such employment results from Retirement
as contemplated by Section 5(d) of this Agreement, within the period ending one
(1) year after the latest date set forth under “Vesting Schedule” above), shall
engage in any Detrimental Activity, and the Committee shall so find, the
Participant upon notice of such finding shall be obligated to:


(a)
Forfeit any RSUs granted hereunder then held by the Participant;



(b)
Return to the Company, in exchange for payment by the Company of any cash amount
actually paid therefor by the Participant (unless such payment is prohibited by
law), all Common Shares that the Participant has not disposed of that were
acquired pursuant to this Agreement since the date that is one (1) year prior to
the date of the commencement of such Detrimental Activity; and



(c)
With respect to any Common Shares so acquired that the Participant has disposed
of, pay to the Company in cash the aggregate Market Value per Share of the
Common Shares on the date of such acquisition.



To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or any Subsidiary to
the Participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of Section
409A of the Code. For purposes of this Section 8, Common Shares shall be deemed
to be acquired pursuant to this Agreement at such time as they are issued or
delivered to the Participant to settle vested RSUs.
9.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Participant’s
death before the Participant receives all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and shall be effective only when filed by the
Participant in writing with the Vice President Human Resources of the Company
during the Participant’s lifetime. In the absence of any such





--------------------------------------------------------------------------------





designation, benefits remaining unpaid at the Participant’s death shall be paid
in accordance with the Participant’s will or the laws of descent and
distribution.
10.    Continuation of Employment. This Agreement shall not confer upon the
Participant any right with respect to continuance of employment with the Company
or any Subsidiary, nor shall this Agreement interfere in any way with any right
that the Company or any Subsidiary would otherwise have to terminate the
Participant’s employment or other service at any time.


11.    Miscellaneous.


(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.



(b)
In accordance with Section 18 of the Plan, the Board may terminate, amend or
modify the Plan.



(c)
The Participant shall be obligated to pay to the Company or make arrangements
satisfactory to the Committee for payment of any federal, state and local taxes
(including the Participant’s FICA obligation), whether domestic or foreign,
required by law to be withheld on account of any event under this Agreement.



The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation an amount sufficient to satisfy federal, state and
local taxes (including the Participant’s FICA obligation), whether domestic or
foreign, required by law to be withheld with respect to any event under this
Agreement should the Participant fail to make timely payment of all taxes due.


The Participant may elect, subject to the Plan, the approval of the Committee
and any procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Common Shares
otherwise to be issued or delivered to settle vested RSUs having an aggregate
Market Value per Share on the date the tax is to be determined equal to the
amount required to be withheld.


(d)
The Participant shall be obligated to take all steps necessary to comply with
all applicable provisions with respect to transfers of the Company’s securities
imposed by the Company’s certificate of incorporation, bylaws and insider
trading policies and federal and state securities laws, each as in effect from
time to time, in exercising his or her rights under this Agreement.



(e)
All obligations of the Company under the Plan and this Agreement shall be
binding on any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company.



(f)
This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.



(g)
Notice hereunder shall be given to the Company at its principal place of
business or such other address as the Company may subsequently furnish to the
Participant in writing, and shall be given to the Participant at the address of
such Participant that is specified in the Company’s records.



(h)
If there is any inconsistency between the terms of this Agreement and the terms
of a written employment agreement between the Participant and the Company or any
Subsidiary (the “Employment Agreement”) relating to the vesting of RSUs granted
hereunder, the terms of the Employment Agreement shall control, provided that
such terms of the Employment Agreement are not inconsistent with the terms of
the Plan.








--------------------------------------------------------------------------------





(i)
The Participant is deemed to be bound by the terms and conditions governing the
RSUs granted hereunder as the same are set forth in this Agreement and the Plan,
regardless of whether the Participant acknowledges acceptance of such grant by
electronic communication or other written communication.



(j)
To the extent applicable, this Agreement and the Plan are intended to comply
with Section 409A of the Code and all provisions of this Agreement and the Plan
shall be administered, construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code. To
the extent that the RSUs, or the issuance or delivery of the Common Shares
underlying the RSUs or the payment of dividend or distribution equivalents, are
subject to Section 409A of the Code, the RSUs shall be awarded, any Common
Shares in respect thereof shall be issued or delivered and the payment of
dividend or distribution equivalents shall be paid, in a manner that will comply
with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto. Notwithstanding any provision
of this Agreement to the contrary, in light of the uncertainty with respect to
the proper application of Section 409A of the Code, the Company reserves the
right to make amendments to this Agreement as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, the Participant shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed in
connection with this Agreement (including any taxes and penalties under Section
409 of the Code), and neither the Company nor any Subsidiary shall have any
obligation to indemnify or otherwise hold the Participant harmless from any or
all of such taxes or penalties. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code.
Notwithstanding any other provision to the contrary, to the extent that any
payment described in this Agreement constitutes a “deferral of compensation”
subject to Section 409A of the Code (after taking into account to the maximum
extent possible any applicable exemptions) treated as payable upon a “separation
from service” (as defined in Section 409A of the Code), then, if on the date of
the Participant’s separation from service, the Participant is a “specified
employee” (as defined in Section 409A of the Code and using the identification
methodology selected by the Company from time to time), to the extent required
for the Participant not to incur additional taxes pursuant to Section 409A of
the Code, then such payment will be made to the Participant on the fifth
business day of the seventh month after such separation from service.
Notwithstanding any other provision to the contrary, a termination or cessation
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of “deferred compensation” upon or
following a termination or cessation of employment unless such termination is
also a “separation from service” from the Company, and, for purposes of any such
provision of this Agreement, references to “employment termination,”
“termination of employment,” “employment cessation,” “cessation of employment”
or like terms shall mean “separation from service.”








--------------------------------------------------------------------------------





12.    Definitions.


(a)
“Cause” means (i) the Participant’s engaging in fraud, embezzlement, gross
misconduct or any act of gross dishonesty with respect to the Company or its
affiliates, (ii) the Participant’s habitual drug or alcohol use which impairs
the ability of the Participant to perform his or her duties with the Company or
its affiliates, (iii) the Participant’s indictment with respect to, conviction
of, or plea of guilty or no contest to, any felony, or other comparable crime
under applicable local law (except, in any event, for motor vehicle violations
not involving personal injuries to third parties or driving while intoxicated),
or the Participant’s incarceration with respect to any of the foregoing that, in
each case, impairs the Participant’s ability to continue to perform his or her
duties with the Company and its affiliates, or (iv) the Participant’s material
breach of any written employment agreement or other agreement between the
Company and the Participant, or of the Company’s Code of Business Conduct and
Ethics, or failure by the Participant to substantially perform his or her duties
for the Company which remains uncorrected or reoccurs after written notice has
been delivered to the Participant demanding substantial performance and the
Participant has had a reasonable opportunity to correct such breach or failure
to perform.



(b)
“Detrimental Activity” means any conduct or act determined by the Committee to
be injurious, detrimental or prejudicial to any significant interest of the
Company or any Subsidiary, including, without limitation, any one or more of the
following types of activity:



(i)
Conduct resulting in an accounting restatement due to material noncompliance
with any financial reporting requirement under the U.S. federal securities laws.



(ii)
Engaging in any activity, as an employee, principal, agent or consultant for
another entity that competes with the Company in any actual, researched or
prospective product, service, system or business activity for which the
Participant has had any direct responsibility during the last two (2) years of
his or her employment with the Company or a Subsidiary, in any territory in
which the Company or a Subsidiary manufactures, sells, markets, services or
installs such product, service or system, or engages in such business activity.



(iii)
Soliciting any Employee of the Company to terminate his or her employment with
the Company or a Subsidiary.



(iv)
The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company’s or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries.



(v)
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company or
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries.



(vi)
Activity that results in termination of employment for Cause.



(c)
“Employee of the Company” means an officer or employee of the Company or one or
more of its Subsidiaries.



(d)
“Good Reason” means, without a Participant’s consent, the occurrence of any of
the following events which is not cured by the Company within ten (10) business
days following the Participant’s written notice to the Company of the event
constituting Good Reason; provided, however, that (x) if such written notice is
not received by the Company within the thirty (30) day period after the date on
which the Participant first had knowledge of the occurrence of such event giving
rise to Good






--------------------------------------------------------------------------------





Reason, any such written notice shall not be effective and the Participant shall
be deemed to have waived his/her right to terminate employment for Good Reason
with respect to such event or (y) if the Participant does not terminate his or
her employment within the ninety (90) day period after the date on which the
Participant first had knowledge of the occurrence of such event giving rise to
Good Reason, the Participant shall be deemed to have waived his or her right to
terminate employment for Good Reason with respect to such event:


(i)
Demotion, reduction in title, reduction in position or responsibilities, or
change in reporting responsibilities or reporting level that is materially and
adversely inconsistent with the Participant’s then position or the assignment of
duties and/or responsibilities materially and adversely inconsistent with such
position; or



(ii)
Relocation of the Participant’s primary office location more than fifty (50)
miles from the Participant’s then current office location; or



(iii)
Reduction of greater than 10% in the Participant’s then base salary or reduction
of greater than 10% in the Participant’s then long term or short term incentive
compensation opportunity or a reduction in the Participant’s eligibility for
participation in the Company’s benefit plans that is not commensurate with a
similar reduction among similarly situated employees.








